Luke, J.
This case arose by reason of an affidavit of illegality filed by the Southern Railway Company to an execution issued by the comptroller-general in behalf of the County of Douglas, for State and comity taxes. The case was submitted to the judge, by agreement, to make a decision on the law and facts without the aid of a jury. The learned judge rendered the following opinion: “In so far as the levy for general county purposes is attacked in the above-stated case, to wit: one dollar upon each thousand dollars of taxable property, the illegality is sustained. Code, § 508; Wright v. C. of Ga. Ry. Co., 28 Ga. App. 356 (111 S. E. 61), and Sullivan v. Yow, 125 Ga. 326 (54 S. E. 173). I am of the opinion, however, that the attack upon the levies for bridges and for courthouse and jail repairing cannot be sustained. Such levies are authorized by law. Code, § 513 (2); Commissioners &c. v. Porter Mfg. Co., 103 Ga. 613 (2) (30 S. E. 547); Gaines v. Dyer, 128 Ga. 589 (58 S. E. 175). I do not understand that a legal contract to build or repair is an essential requisite to the validity of such levies, but that the levies may be made, the taxes collected, and the contracts for the expenditures of the moneys so raised be made later. I am referred to the case of Garrison v. Perkins, 137 Ga. 744 (74 S. E. 541), but in that case it developed that the levy in part was to pay a debt illegally contracted, and to that- extent it was held that the levy was illegal. The record here does not show that the money when collected will be illegally expended. That other moneys may or may not have been illegally expended by the *32authorities would not suffice to show that this money when collected would be so expended. The conclusion reached is that the levies for bridges and repairing court-house and jail are legal, and in so far as the affidavit attacks these levies it is overruled. The execution will proceed for said amounts with interest and costs. Judgment is entered against the defendant.” There being no cross-bill of exceptions by the defendant in error, we think the judgment complained of, upon the record in this case, is not subject to reversal for the reasons pointed out by the plaintiff in error.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.